Citation Nr: 1412870	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  06-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease with degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966, and from May 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2005.  The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in March 2007.  The appeal was remanded by the Board in September 2010.  Subsequently, it was denied by the Board in October 2012.

In July 2013, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order partially vacating the Board's October 2012 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The Board further notes that the issues of entitlement to increased rating for right shoulder bursitis with degenerative arthritis, assigned a 10 percent rating prior to March 29, 2007, and a 20 percent evaluation effective that date; an increased rating for left shoulder bursitis, assigned a 10 percent rating prior to March 29, 2007, and a 20 percent evaluation effective that date; and entitlement to service connection for a dermatological disorder, to include recurrent skin rash, were also denied in the October 2012 Board decision.  However, the JMR stated that the appellant did not dispute these denials and therefore they should be deemed abandoned.  Ford v. Gober, 10 Vet. App. 531, 535-36 (1997); Degmetich v. Brown, 8 Vet. App. 208, 209 (1995), aff'd 104 F.3d (Fed.Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in August 2013 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

The Veteran was denied entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease with degenerative changes of the lumbar spine by the Board in October 2012.

According to the JMR, the most recent examination that evaluated the Veteran's lumbar spine disability in October 2011 was inadequate.  The examiner did not fully address functional impairment as required in Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995), namely the impact that pain during flare-ups caused on the Veteran's functional ability.  Therefore, a VA examination must be completed.  In light of the JMR, a contemporaneous VA examination of the lumbar spine disability should be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination in order to assist in evaluating the severity of his service-connected degenerative disc disease with degenerative changes of the lumbar spine.  The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail. 

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should provide a detailed assessment of the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate and explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should provide a detailed assessment of the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate and explain why this is so. 

2. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is not granted to his satisfaction, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

